Memorandum: As we view this, at the time of the application of the plaintiff for judgment upon prior settlement negotiations, it appeared that the parties, through their attorneys, had mutually stipulated to restore the case to the calendar for trial and that an order so restoring it had been made. In our opinion, such stipulation and order effectively nullified any settlement agreement previously had and left the court without authority to enter judgment. All concur. (Appeal from an order denying defendant’s motion to set aside the order and judgment in favor of plaintiffs and to restore the case to the calendar.) Present — Taylor, P. J., MeCurn, Vaughan, Kimball and Wheeler, JJ.